Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: undefined “units” such as use aspect information acquisition unit, early period mode setting unit, later period mode setting unit, timing determination unit, in claim 1 but also in dependent claims.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7, and 9-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sundahl et al. (U.S. Pat. 6,456,016).
In regard to claim 1, Sundahl teaches an image display device (see Abstract OLED display) comprising: a use aspect information acquisition unit that acquires use aspect information regarding an equipment use aspect (see Figs. 4 and 5 and Col. 2, 
In regard to claim 11, Sundahl teaches an image display method (see Fig. 6) comprising: acquiring use aspect information regarding an equipment use aspect (see Fig. 6, Item 222 age based driving); setting a parameter related to processing (see Figs. 4 and 5 and Col. 2, Lines 64-Col. 3 Ln-20 obtaining usage hours) or operation executed at a time of image display on a basis of the acquired use aspect information and causing image display operation to be executed as an early period mode (see Fig. 4, brightness profile for cusp C is 250 hours); determining mode change timing; and in response to determination that it is the mode change timing (see Fig. 5, Item 218 drive software executes method of incrementing age of display and adjusting corresponding drive current), resetting a parameter related to processing or operation executed at a time of image display and causing image display operation to be executed as a later 
Regarding claim 2, Sundahl teaches all the limitations of claim 1. Sundahl further teaches wherein the later period mode setting unit performs a parameter setting to set an operating state in the later period mode suitable for a purpose of extending equipment lifetime (see Fig. 6 and Abstract increased lifetime of display by driving via constant luminance).
Regarding claim 3, Sundahl teaches all the limitations of claim 1. Sundahl further teaches wherein the later period mode setting unit performs, as a later period mode, a parameter resetting a plurality of times (see Fig. 6, feedback loop to adjust driving based on age of display).
Regarding claim 4, Sundahl teaches all the limitations of claim 1. Sundahl further teaches wherein the timing determination unit uses cumulative operation hours for determination of the mode change timing (see Fig. 6, feedback loop to adjust driving based on age of display).
Regarding claim 7, Sundahl teaches all the limitations of claim 1. Sundahl further teaches wherein the later period mode setting unit uses user operation log data for parameter selection in the later period mode (see Fig. 6, increments time the display is in operation effectively logging usage data).
Regarding claim 9, Sundahl teaches all the limitations of claim 1. Sundahl further teaches wherein the use aspect information includes information of a period of equipment use (see Fig. 6, feedback loop to adjust driving based on age of display).

Regarding claim 10, Sundahl teaches all the limitations of claim 1. Sundahl further teaches wherein the use aspect information acquisition unit acquires the use aspect information input according to user operation  (see Fig. 6, increments time the display is in operation effectively logging usage data)..
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sundahl et al. (U.S. Pat. 6,456,016) in view of Cok et al. (US App. 2008/0224966).
Regarding claim 5, Sundahl teaches all the limitations of claim 1. Sundahl is not relied upon to teach wherein the timing determination unit uses a value detected by a sensor to determine the mode change timing.
However, Cok teaches wherein the timing determination unit uses a value detected by a sensor to determine the mode change timing (see Fig. 1, and Para. 31 measuring LED current and adjusting compensation and applying it).

Regarding claim 6, Sundahl teaches all the limitations of claim 1. wherein the later period mode setting unit uses a value detected by a sensor for parameter selection in the later period mode.
However, Cok teaches wherein the later period mode setting unit uses a value detected by a sensor for parameter selection in the later period mode (see Para. 8 and 31 luminance detector to measure and compensate brightness)
It would have been obvious to a person of ordinary skill in the art to modify the LED compensation of Sundahl to include measuring the current of the LEDs in Cok to also reduce the deterioration of the display (See Para. 2). 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sundahl et al. (U.S. Pat. 6,456,016) in view of Lee et al. (U.S. App. 2008/0246702).
Regarding claim 8, Sundahl teaches all the limitations of claim 1. Sundahl is not relied upon to teach wherein the use aspect information includes information of an equipment installation environment.
However, Lee teaches wherein the use aspect information includes information of an equipment installation environment (See Figs. 7 and 8 ambient temperature detected when determining driving voltage).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW YEUNG/Primary Examiner, Art Unit 2694